        Case 3:20-cv-00841-JWD-RLB         Document 11      04/30/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

THEODORE KNATT
                                                               CIVIL ACTION
VERSUS
                                                               NO. 20-841-JWD-RLB
OCHSNER HEALTH SYSTEM
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 10) dated April 14, 2021, to which no objection

was filed,

       IT IS ORDERED that Defendant’s Motion to Dismiss Pursuant to Federal Rule of

Civil Procedure 4(m) (R. Doc. 7) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Ochsner Clinic

Foundation are DISMISSED WITHOUT PREJUDICE.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 30, 2021.

                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
